                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


THERESA COOPER, on behalf of herself and all
others similarly situated,
             Plaintiff,                                Case No. 20-cv-240
      v.

OS RESTAURANT SERVICES, LLC, et. al.
         Defendants.


                                         ORDER
      On February 9, the parties filed a joint Motion for Preliminary Approval of Settlement

with this Court. Upon review, this Court GRANTS the parties’ Joint Motion for Preliminary

Approval of Settlement (ECF No. 23) and PRELIMINARILY APPROVES the parties’

Settlement Agreement (ECF No. 23-1), as a fair, reasonable, and adequate resolution of a

bona-fide dispute under the FLSA and the WWPCL. THEREFORE, IT IS ORDERED that:

  1. The Settlement Agreement is preliminarily approved as fair, reasonable, and
  adequate;
  2. This case is certified as a collective action under 29 U.S.C. § 216(b) and as a class
  action under FED.R.CIV.P. 23 for the purpose of settlement only;
  3. Named Plaintiff, Theresa Cooper, is appointed as the Class Representative;
  4. Walcheske & Luzi, LLC is appointed as Class Counsel;

  5. The Class Notice, which shall include information about the individual
  recipient’s particular recovery under the settlement, which is necessary to
  determine whether to participate and/or object, constitutes the best notice
  practicable under the circumstances, including individual notices to all Putative
  Settlement Class members who can be identified with reasonable effort, and constitutes
  valid, due, and sufficient notice to Putative Settlement Class members, in full
  compliance with the requirements of applicable law, including the Due Process Clause
  of the United States Constitution;

  6. Any member of the Putative Settlement Classes who wishes to object to the
  Settlement must provide such objection, as set forth in the Class Notice, within forty-five
  (45) calendar days after the mailing of the Class Notice;




          Case 2:20-cv-00240-LA Filed 02/12/21 Page 1 of 2 Document 25
  7. Any member of the Putative FLSA Settlement Class who wishes to participate in the
  Settlement and to receive compensation under the terms of this Agreement must submit
  an Opt-In Claim Form no later than forty-five (45) calendar days after the mailing of the
  Class Notice (“Claim Period”), per the instructions set forth in the Class Notice;

  8. Any member of the Putative Wisconsin Settlement Class who does not wish to
  participate in the Settlement and to receive compensation under the terms of this
  Agreement must exclude him or herself during the Claim Period per the instructions set
  forth in the Class Notice;

  9. Any member of the Putative FLSA Settlement Class who timely submits an Opt-In
  Claim Form during the Claim Period and who becomes part of the Final FLSA
  Settlement Class will be bound by this Agreement and shall release all FLSA claims in
  the event the Court issues a Final Order approving the Settlement;

  10. Any member of the Putative Wisconsin Settlement Class who does not exclude him
  or herself during the Claim Period per the instructions set forth in the Class Notice will
  be bound by this Agreement and shall release all WWPCL claims in the event the Court
  issues a Final Order approving the Settlement;

  11. A Fairness Hearing will be held on June 8, 2021 at 11:00 a.m. via teleconference.
  The Court will initiate the call. Counsel shall provide the names and telephone numbers
  for hearing attendees;

  12. Class Counsel shall file any remaining Motions – including a Motion for Attorneys’
  Fees and Costs, a Motion for Plaintiff’s Service Payment, and a Motion for Final
  Settlement Approval – on or before May 25, 2021. The Court shall determine at the
  Fairness Hearing the amount of attorneys’ fees, costs and administration-related
  expenses that shall be awarded to Class Counsel; and

  13. Inquiries from any putative class members regarding the settlement shall be
  directed to Walcheske & Luzi, LLC.


      IT IS FURTHER ORDERED that the parties’ Joint Motion to Restrict Exhibit B and

Exhibit C to Case Participants (ECF No. 24) is GRANTED.

      IT IS FURTHER ORDERED that the parties’ previous Joint Motion for Preliminary

Approval (ECF No. 18) is DENIED as moot.

         Dated this 12th day of February, 2021.


                                               s/Lynn Adelman________
                                               LYNN ADELMAN
                                               United States District Judge



          Case 2:20-cv-00240-LA Filed 02/12/21 Page 2 of 2 Document 25
